Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 2/02/2022, Applicant has amended Claims 14-15, and 17-18.  
Claims 1-4, 6-9, 11-12, 19-21, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Claims 14-15, and 17-18 are under consideration. 

Withdrawn Objection to the Specification
The objection to the specification because it contains an embedded hyperlink and/or other form of browser-executable code has been withdrawn due to applicant’s amendments.

Withdrawn Claim Objections
	The objection to Claims 17 and 18 have been withdrawn due to applicant’s amendment.

 

Withdrawn 35 USC § 112(b)
The prior rejection of Claims 14-15 and 17-18 under 35 U.S.C. § 112(b) pre-AIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendments of Claim 14 to include the transitional phrase of comprising and of claim 15 to describe the individual culture media components.


Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, and 17 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (Appl Biochem Biotech, 2010, 162:2149-2156).

In regard to claim 14, Zhang teaches a method of controlling the culturing of a biological samples in a culture system comprising the steps of:
Mixing individual culture media components (i.e., alkali and carbon source) of a feeding broth in response to a predetermined user selection (i.e., pH range of 5.98-6.02). Note that the phrase “mixing individual culture media components” is being interpreted by the Examiner as the same as mixing one or more individual culture media components.
Dispensing the mixed media components into a preselected culturing pod (alias fermentation chamber) containing a biological sample (Lactobacillus).
Providing feedback for the mixing step comprising measuring environmental parameters via pH sensor that feeds back to a controller that adjusts the mixing step so as to change an individual component of the media (Abstract, p.2151, pH Feedback-Controlled Fed-Batch Culture, see Fig. 4).
In regard to the culture media components as per claim 15, as stated supra, Zhang teaches that these components include alkali buffers and sugars as the carbon source.
In regard to the environmental parameters to be measured as per claim 17, as stated supra, Zhang teaches measuring the pH of the sample.
Accordingly, Zhang anticipates instant claims.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/02/2022 are acknowledged.
Applicant states that neither the cited prior art of Zhang or Ho teach or reasonably suggest all of the features of Claim 14.
Applicant's remarks have been fully considered but they are not persuasive. 
As a first matter, although Applicant has indicated disagreement with the examiner’s contentions, Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Furthermore, the claimed method steps are very broad and the reagents are claimed with a high degree of generality.  For example, the neither claim 14 or the specification place any limitations on the “biological sample”, and explicitly states that instant invention is not limited to zygotes, embryos, oocytes, pluripotent cells and sperm (Field of Invention). Similarly, none of the claims nor the specification place any limitations on the nature of the “biological sample culturing system” or “culturing pod”. 


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15, and 17-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., (US2009/0075360)

In regard to claim 14, Ho et al., (US2009/0075360) teaches a method of controlling the culturing of a biological samples in a culture system comprising the steps of:
Mixing individual culture media components comprising “different incoming media solutions (that) contain different chemicals and concentrations” ([0056-0070], see #40a-d to #39a-d to #38 of Figs. 1-3). Note that the phrase “mixing individual culture media components” is being interpreted by the Examiner as mixing one or more individual culture media components. Specifically, Ho teaches that the mixing step is in response to predetermined user inputs based on an iterative algorithm that uses feedback from the biological sample [0008, 0017, 0081, 0107-0109].
Dispensing the mixed media component into a preselected culturing pod (alias bioreactor chamber) containing a biological sample ([0062, 0066], see arrows from #38 to #11 of Fig. 3).
Providing feedback for the mixing step comprising measuring environmental parameters in a sensor block that “report back” to a controller that adjusts the mixing step so as to change an individual component of the media through mixing manifolds, valves, pumps, and/or actuators ([0019-0023, 0062, 0081, 0114, 0119-0121], see also arrows from #11 to #42 back to #11 of Fig. 3).
In regard to the mixed culture media components as per claim 15, Ho teaches that these media are in solution, so they would naturally comprise water.
In regard to the environmental parameters to be measured as per claim 17, Ho teaches these parameters include the pH level of the sample [0022-0023, 0031-0032, 0056, 0060-0062, 0066, 0070, 0121]. Specifically, Ho teaches that a pH sensor is coupled to the bioreactor and monitored by the controller that adjusts the pH by changing the O2/CO2 mixed with the media [0060-0062]. 
In regard to the biological sample as per claim 18, Ho teaches stem cells such as neural stem cells [0098, 0110-0112].
However, Ho is silent to a preferred embodiment of a method for providing feedback for a mixing step comprising measuring an environmental parameter such as pH.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method to control the culturing of cells because each of the individual elements of the instant claims are independently presented by Ho as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in cell culturing in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing of the invention.  Each of the elements (mixing culture media components, dispensing the mixed media to a cell, providing feedback to the mixture comprising measurements from the cell sample) are taught by Ho and further they are taught in various combinations and are shown to be used in a method for controlling the culturing of a cell. In regard to providing feedback based on the environmental parameter such as pH, as stated supra, Ho teaches pH sensors [0062], as well as means to control pH by mixing culture media gases [0060], and motivation to choose pH because of its ability to affect cells [0117, 0122]. It would be therefore predictably obvious to use a combination of these elements in said method. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's remarks filed on 2/02/2022 are acknowledged and have been addressed supra.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ARTHUR S LEONARD/Examiner, Art Unit 1633